Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Response to Arguments
Applicant presents the following arguments in the 04 May 2022 amendment:
For at least the aforementioned reasons, independent claim 1, as amended, is directed toward patent-eligible subject matter under 35 U.S.C. 101.
Accordingly, claim 1 as amended is differentiated over Kremen. For example, paragraphs [0042]-[0043] of Kremen recite that “...each step may be associated with visual cues that reference the recipe for that step”, and “...the completed recipe may be displayed in a user interface that a user may use when preparing the recipe...” respectively. Such visual cues may include “items and/or tools associated with the step, how long the step takes to complete, how much time the user will need to prepare the step, which future steps depend on that step’s completion, and the like”, as described in paragraph [0042] of Kremen. 
However, this is different from the “time chart” as described or mentioned throughout the instant application such as paragraphs [0005], [0012], [0020], and [0038]-[0039], as well as FIGS. 6-7. In particular, paragraph [0039] of the instant application recites “This chart includes the consolidated recipe task start and stop times...for each dish and also the number of people required ...to perform each step of the consolidated recipe”. 
Furthermore, paragraph [0042] of Kremen does not teach or disclose an embodiment for scheduling multiple persons in preparing selected recipes concurrently. Notably, in the entire Kremen reference, there is simply no teaching or suggestion of any embodiments wherein multiple persons are involved in the preparation of selected recipes concurrently. Accordingly, independent claim 1 is patentable over Kremen, and Applicant respectfully requests the rejection be withdrawn.
Accordingly, now amended claim 2 with additional limitations is differentiated over the cited reference. Notably, paragraphs [0028] and [0072] of Kremen do not teach or disclose “...use said training recipes to identify and infer tasks or blocks of tasks of said consolidated recipe; use said training recipes to identify and infer a time gap between said tasks or blocks of tasks of said consolidated recipe, wherein during said time gap zero people are required to perform one of said tasks or blocks of tasks;...” as claimed in claim 2 of the instant application. Furthermore, none of these paragraphs of Kremen recite or teach the use of the term “training recipe”, “training” or similar terms such as “simulation”.
Accordingly, Applicant respectfully requests the rejection of claim 2 be withdrawn for this additional reason.




Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant’s arguments have been fully considered and are persuasive in view of the amendments.  The 35 USC 101 rejection of claims 1 – 16 has been withdrawn. 
With respect to applicant’s argument B, Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the number of people required … to perform each step of the consolidated recipe”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The independent claims do not include any language stating that the time charts include the number of people required to perform each step of the consolidated recipe. Applicant’s cited Para. 0005, 0012, 0020 and 0038, and Fig. 6, do not include language directed to number of people required to perform each step of the consolidated recipe. Para. 0039 and Fig. 7 does disclose the including of a number of people required, however, there is no limiting language that limits the time chart to include “the number of people required … to perform each step of the consolidated recipe” as argued. Therefore, said limitation cannot be read into the claim by the mere disclosure of a time chart within the claim language. Furthermore, Para. 0012 and 0020 disclose “merging timelines to allow the user to prepare all dishes concurrently; and generating output to provide the user with a time chart to prepare all desired dishes concurrently”, therefore, a time chart output for a single user preparing all dishes concurrently is supported by the claim language, and therefore, a time chart cannot be explicitly limited to having to include the number of people required to perform each step of the consolidated recipe.
Therefore, the amended language directed to the search request input, the search request output, user selection and output time chart including start and stop times for individual steps of recipes in a meal plan appear to be disclosed by Kremen. 
With respect to applicant’s argument C, Applicant’s arguments have been fully considered and are persuasive in view of the amended claim language with regards to the inclusion of training recipes for the machine learning approaches.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kremen modified by Feller below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 8 and 10 – 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0316488 issued to Alexander Michael Kremen et al (hereinafter referred to as Kremen).
As to claim 1, Kremen discloses the system comprising a non-transitory memory that stores program code, a processor that executes said program code (program code stored in memory and executed by a processor, see Kremen: Para. 0091 – 0101) to: 
receive a search request including user-defined criteria from a user interface (user request including tags and keywords specifying characteristics of a meal plan for meal plan searching purposes (e.g., type of cuisine, type of diet, ingredients included in and/or excluded from the meal plan, grocery stores selling ingredients for a particular meal plan, a particular genre, a calorie range, a difficulty rating, a price, a number of people and/or servings, etc.), see Kremen: Para. 0018, 0027 – 0029 and 0080 - 0084);
search one or more databases based on said user-defined criteria (request, search and/or view meal plans, including recipes, see Kremen: Para. 0017 – 0018, 0027 - 0029); 





generate a search output including a display on said user interface in response to said search request, said search output comprising one or more recipes based on said user-defined criteria (if a user requests a meal plan with a particular set of characteristics, the food management system may notify the user of any meal plans fulfilling those characteristics when those meal plans become available, see Kremen: Para. 0018, and present a set of meal plans in response to the request, see Kremen: Para. 0082);
receive a planning request from said user interface including one or more recipes selected from said recipes based on said user-defined criteria (receive user selection of a meal plan including recipes from the presented set of meal plans in response to the user request, see Kremen: Para. 0080 – 0084);
perform a step start and stop time analysis of individual preparation steps of said selected recipes in response to said planning request (start/stop times for steps of all the recipes for a meal are cross referenced and used in combination with other user attributes to determine steps that can be performed concurrently during meal preparation, see Kremen: Para. 0042); 
merge a step start and stop times obtained from said step start and stop time analysis for preparing said selected recipes concurrently to generate a consolidated recipe (in order to coordinate the preparation of multiple recipes being prepared concurrently for a meal, recipe steps’ start times and how long steps take to complete, tools needed, and user attributes (number of ovens, etc.) to determine which steps can be performed concurrently with other steps and which steps may start once another step stops by cross referencing of steps between recipes for a meal, see Kremen: Para. 0042); and 
generate an output based on said consolidated recipe, said output displaying on said user interface a time chart for preparing said selected recipes concurrently (based on recipes’ steps’ start times and length, tools needed, user’s attributes (number of ovens, etc.) are used and cross referenced between recipes of a meal to determine which steps can be performed concurrently, this may be compiled for the user and associated with visual cues for each step in a user interface, see Kremen: Para. 0042 – 0043).

As to claim 3, Kremen discloses wherein said databases include an ingredient supplier database, a recipe database and a calorie database (recipe database, see Kremen: Para. 0026 and 0029, and ingredient database, see Kremen: Para. 0037 and 0078, and calories as nutritional information for an ingredient in the ingredient database, see Kremen: Para. 0037 and 0050).

As to claim 4, Kremen discloses wherein the system comprises program code to provide a list of ingredient suppliers (the ingredient framework may be in communication with any suitable provider (e.g. grocery stores, delivery services, etc.) to facilitate grocery purchase and delivery (e.g. based on ingredient availability, sales, discounts, seasonality of ingredients, etc.), see Kremen: Para. 0048 – 0049, 0054 – 0055, and cost list of purchasing ingredients at various grocery stores to compare prices, see Kremen: Para. 0067).
As to claim 5, Kremen discloses wherein the system comprises program code to provide a total cost of ingredients (display cost of purchasing a set of ingredients at various grocery stores to compare prices, see Kremen: Para. 0067).

As to claim 6, Kremen discloses wherein the system comprises program code to modify each recipe of the meal plan based on number of servings required (meal plans based on number of people and/or servings, and scaling recipes based on number of servings (going from 4 to 10 servings), see Kremen: Para. 0018, 0032, 0041, 0045, 0052).

As to claim 7, Kremen discloses wherein the system comprises program code to compare ingredient list for each recipe of the meal plan and ingredients user has in their pantry to generate a shopping list for any missing ingredients (user IoT devices to obtain inventory information associated with ingredients and/or items that the user may have in their home, and this information may be used to generate a grocery list, see Kremen: Para. 0053).

Claims 8 – 14 are rejected using similar rationale to the rejection of claims 1 – 7 above, respectively.



As to claim 15, Kremen discloses wherein said method is a website based method or an app based method (food management system may be via website or application, see Kremen: Para. 0016).
Claim 16 is rejected using similar rationale to the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of U.S. Patent No. 9,797,873 issued to David Feller et al (hereinafter referred to as Feller).



As to claim 2, Kremen discloses wherein said program code further includes text analytics and machine learning approaches to generate said consolidated recipes (computer learning algorithms to predict recipes a user may like based on past behaviors and provide recipe suggestions based on user-specific preferences, ingredient prices, and/or availability of various ingredients, and may automatically create a meal plan for a user based on a set of user-specified preferences and/or constraints as well as drink pairings, see Kremen: Para. 0028, and machine learning capabilities, see Kremen: Para. 0072), said step start and stop time analysis further comprising:
obtaining one or more recipes from said one or more databases for said selected recipes (receive user selection of a meal plan including recipes from the presented set of meal plans in response to the user request, see Kremen: Para. 0080 – 0084);
performing a plurality of operations, said operations configured to
use said recipes to identify and infer tasks or blocks of tasks of said consolidated recipe (start/stop times for steps of all the recipes for a meal are cross referenced and used in combination with other user attributes to determine steps that can be performed concurrently during meal preparation, see Kremen: Para. 0042, times associated with the recipes for each part of the meal are used and cross referenced for total meal preparation time);


user said recipes to identify and infer a time gap between said tasks or blocks of tasks of said consolidated recipe, wherein during said time gap zero people are required to perform one of said tasks or blocks of tasks (determining which steps can be performed concurrently and which steps may start ones another stops, see Kremen: Para. 0042, concurrent steps include where one step is not being actively performed by the user while they are performing the other step);
determine said step start and stop times in said consolidated recipe (in order to coordinate the preparation of multiple recipes being prepared concurrently for a meal, recipe steps’ start times and how long steps take to complete, tools needed, and user attributes (number of ovens, etc.) to determine which steps can be performed concurrently with other steps and which steps may start once another step stops by cross referencing of steps between recipes for a meal, see Kremen: Para. 0042); and
optimize said consolidated recipe, said optimization determining a minimum time required to prepare said consolidated recipe (based on recipes’ steps’ start times and length, tools needed, user’s attributes (number of ovens, etc.) are used and cross referenced between recipes of a meal to determine which steps can be performed concurrently, this may be compiled for the user and associated with visual cues for each step in a user interface, see Kremen: Para. 0042 – 0043).




However, Kremen does not explicitly disclose the use of training recipes to include obtaining one or more training recipes from said one or more databases for said selected recipes; and performing a plurality of operations, said operations configured to use said training recipes to identify and infer tasks or blocks of tasks of said consolidated recipe; user said training recipes to identify and infer a time gap between said tasks or blocks of tasks of said consolidated recipe, wherein during said time gap zero people are required to perform one of said tasks or blocks of tasks.
Feller teaches wherein said program code further includes text analytics and machine learning approaches to generate said consolidated recipes (the preparation time model uses machine learning technique to determine preparation times, see Feller: Col. 8 line 65 – Col. 10 line 8, and Col. 12 line 63 – Col. 13 line 8), said step start and stop time analysis further comprising:
obtaining one or more training recipes from said one or more databases for said selected recipes (training recipes are used in determining the preparation time model, see Feller: Col. 8 line 65 – Col. 10 line 8); and
performing a plurality of operations, said operations configured to
use said training recipes to identify and infer tasks or blocks of tasks of said consolidated recipe (training recipes including recipe steps and known recipe times are used in determining preparation times associate with preparation features for a preparation time model, see Feller: Col. 8 line 65 – Col. 10 line 8);


user said training recipes to identify and infer a time gap between said tasks or blocks of tasks of said consolidated recipe, wherein during said time gap zero people are required to perform one of said tasks or blocks of tasks (training recipes can be used to determine preparation steps that are carried out in parallel with other preparation steps, i.e. “meanwhile”, in addition to determining preparation times of zero, see Feller: Col. 8 line 65 – Col. 9 line 9, Col. 9 lines 30 – 57 and Col. 10 line 60 – Col. 11 line 13, while a “meanwhile” preparation step is being carried out in parallel, there is a gap where no one is required to perform the another preparation step);
determine said step start and stop times in said consolidated recipe (determining explicitly preparation times for each step, including “meanwhile” preparation times for parallel steps to be carried out, see Feller: Col. 8 line 65 – Col. 10 line 8, and ); and
optimize said consolidated recipe, said optimization determining a minimum time required to prepare said consolidated recipe (determining total preparation time including known preparation times, “meanwhile” preparation steps, negative preparation times, zero preparation times, etc., see Feller: Col. 8 line 65 – Col. 10 line 8).
Feller and Kremen are analogous due to their disclosure of providing meal prep recipes, instructions and timing information to a user in response to a user search.


Therefore, it would have been analogous to one of ordinary skill in the art to modify Kremen’s use of meal plan searching, optimization and display to a user with Feller’s use of training recipes to train a preparation time model in order to estimate total preparation times for a large number of recipes.

Claim 9 is rejected using similar rationale to the rejection of claim 2.

As to claim 17, Kremen modified by Feller discloses wherein each of said time gaps is one of a precise time gap or a flexible time gap (explicit times for preparation steps, such as “the rice is boiled for five minutes”, see Feller: Col. 7 lines 23 – 31, and Col. 9 line 58 – Col. 10 line 8, the five minutes the rice is left to boil is a precise time gap).
Claim 18 is rejected using similar rationale to the rejection of claim 17 above.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164